DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/04/2021 has been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, a method of making a magnetically-drivable microrobot, Claims 1-22, in the reply filed on 10/18/2022 is acknowledged. The traversal is on the ground(s) that 
“Independent claim 23 recites a magnetically-drivable microrobot with a body made by photo-curing the same photo-curable material composition as recited in claim 1. There would be no serious burden to search and examine both the method (I) and the product (II), as a search result relevant to the method (I) would also likely be relevant to the product (II), regardless of whether the product (II) can be made by a materially different process. We respectfully request that all claims be examined on the merits.” (Remarks, page 5)
These arguments are not found persuasive because:
Even though the body recited in Independent claim 23 is made using the same photo-curable material composition as recited in claim 1, it is noted that claim 23 is considered product-by-process claim. It has been held that the determination of patentability is based upon the product structure itself, the patentability of a product or apparatus does not depend on its method of production or formation, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, as recited in the Restriction Requirement filed 09/30/2022, the product as claimed can be made by another materially different process, i.e., the product further comprising the thermally curable material can be made by heating the composition, and the method and the product are classified in different search areas so that there would be serious burden to search and examine both the method (I) and the product (II) if restriction were not required.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (“Degradable Magnetic Composites for Minimally Invasive Interventions: Device Fabrication, Targeted Drug Delivery, and Cytotoxicity Tests”, Advanced Material, 2016, 28(3): 533-538 – of record).

With respect to claims 1-5, Peters teaches a method of making a magnetically-drivable microrobot (“a degradable superparamagnetic polymer composite”, pg 533 co 2 li 4-5; “the fabrication of hydrogel ABFs”, pg 537 co 1 li 3), the method comprising:
photo-curing a photo-curable material composition to form a body of the magnetically-drivable microrobot (“the pre-polymers were drop-cast onto transparent glass wafers, loaded into a NanoScribe TPP tool, and crosslinked using Perfect Shape Mode 1 with a laser power of 8.6 mW.”, pg 537 co 1 li 3-5);
wherein the photo-curable material composition comprises:
a degradable component (“PEG-DA  57”, pg 536 co 2 li 17);
a structural component (“PE-TA”, pg 536 co 2 li 17);
a magnetic component (“FF (particle load 260 mg mL−1 GBL, chemicell GmbH)”, pg 536 co 2 li 19; “magnetite (Fe3O4) nanoparticle”, pg 533 co 2 li 15); and
a photo-curing facilitation composition comprising a photoinitiator component and a photosensitizer component (pg 536 co 2 li 20-21).

With respect to claims 6 and 7, Peters as applied to claim 1 above teaches that the photo-curing is performed selectively using multiphoton lithography (“a NanoScribe TPP tool”, pg 537 co 1 li 4”; “two-photon polymerization (TPP)”, pg 533 co 2 li 9).

With respect to claims 10-12 and 16, Peters as applied to claim 1 above further teaches forming the photo-curable material composition (“Prepolymer Composition”, pg 536 co 2 li 17) by mixing the degradable component and the structural component based on a first ratio to form a first mixture (“PEG-DA 575 and PE-TA were mixed in volume ratio… 75/25 vol%/vol%”, pg 536 co 2 li 17-18), and mixing the first mixture with the magnetic component based on a second ratio to form a second mixture (“FF  (particle load 260 mg mL −1 GBL,  chemicell GmbH)  was  added  to  achieve  a  final  particle concentration of 2 vol%”, pg 536 co 2 li 19-20).

With respect to claim 13, Peters as applied to claim 1 above further teaches mixing the photo-curable material composition prior to the photo-curing (“The pre-polymer was mixed and the particles were dispersed… the pre-polymers were drop-cast onto transparent glass wafers, loaded into a NanoScribe PP tool, and crosslinked”, pg 536 co 2 li 22 and pg 537 co 1 li 3-5).

With respect to claim 17, Peters as applied to claim 1 above further teaches that the photo-curing of the photo-curable material composition forms bodies of a plurality of magnetically-drivable microrobots (“the fabrication of hydrogel ABFs”, pg 537 co 1 li 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 14, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (“Degradable Magnetic Composites for Minimally Invasive Interventions: Device Fabrication, Targeted Drug Delivery, and Cytotoxicity Tests”, Advanced Material, 2016, 28(3): 533-538 – of record) as applied to claim 1 above, and further in view of Sum et al. (US 2019/0076371-of record).

With respect to claims 8 and 9, Peters as applied to claim 1 is silent to coating or applying a photoacoustic imaging contrast agent (gold) on at least part of the body.
In the same field of endeavor, magnetically driven biocompatible microrobots, Sum teaches that the biocompatible layer of microrobot 100 of embodiments is provided for configuring the microrobot for improved biostability and biocompatibility, and the composition of the biocompatible layer may include gold (Au) (Pa [0036]). Sum further teaches that a biocompatible layer material is disposed upon a surface of the microrobot structure, for example, a deposition technique, such as electron beam deposition, dipping, electroplating, sputtering, chemical vapor deposition, direct metal deposition, etc., may be used to deliver a biocompatible layer material to an outer surface of the microrobot structure and form a biocompatible layer suitable for providing biostability and biocompatibility with respect to the microrobot (Pa [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Peters with the teachings of Sum and deposit the biocompatible layer comprising gold on the surface of the body of the microrobot for the purpose of improved biostability and biocompatibility. Even though Sum is silent to a photoacoustic imaging contrast agent, one would appreciate that the biocompatible layer comprising gold would have a property of photoacoustic imaging contrast, since when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Furthermore, regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

With respect to claim 14, Peters as applied to claim 1 is silent to developing the formed body after the photo-curing.
In the same field of endeavor, a fabrication technique for providing magnetically driven biocompatible microrobots, Sum teaches that the photocurable polymer of this example is cured upon exposure to the light, and thus the desired porous microrobot structure is defined (e.g., “written”) using the controlled exposure to light, and thereafter, the porous microrobot structure may be developed to stabilize the photocurable polymer forming the porous microrobot structure and/or remove unexposed photocurable polymer (Pa [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Peters with the teachings of Sum and perform developing the formed body after the photo-curing in order to stabilize the photocurable polymer forming the microrobot structure and/or remove unexposed photocurable polymer.

With respect to claim 15, Peters as applied to claim 1 teaches forming superparamagnetic hydrogel microrobots for targeted drug delivery (pg 534 co 1 li 7 and 12) with helical structures (Fig. 1), but does not specifically teach that the body comprises a porous body with a three-dimensional structure having burr members.
In the same field of endeavor, magnetically driven biocompatible microrobots, Sum teaches magnetically driven biocompatible microrobots comprising a three-dimensional structure including a porous body and a plurality of burr members configured to carry and deliver cells to desired sites (Pa [0006], [0027] and [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Peters with the teachings of Sum, substitute the shape of Sum’s microrobots for the shape of Peters’ one and form the superparamagnetic hydrogel microrobots including a porous body and a plurality of burr members using Peters’ composition in order to carry and deliver cells to desired sites.

With respect to claims 21 and 22, Peters as applied to claims 1 and 8 teaches forming superparamagnetic hydrogel microrobots for targeted drug delivery (pg 534 co 1 li 7 and 12) with helical structures (Fig. 1), but does not specifically teach attaching or loading cells to the body (or to the coating).
In the same field of endeavor, a fabrication technique for providing magnetically driven biocompatible microrobots, Sum teaches magnetically driven biocompatible microrobots comprising a three-dimensional structure including a porous body and a plurality of burr members configured to carry and deliver cells to desired sites (Pa [0006], [0027] and [0029]). Sum further teaches that after fabrication, for utilize the resulting magnetically driven biocompatible microrobot as a targeted cells carrying microrobot, the microrobot of embodiments may be introduced to a cell culture in order for a plurality of cells to be cultured in the structure of the microrobot (e.g., cells cultured between adjacent ones of the burr members of an embodiment having a plurality of burr members, cells cultured within an orifice of one of pores of an embodiment without burr members, etc.) (Pa [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Peters with the teachings of Sum, substitute the shape of Sum’s microrobots for the shape of Peters’ one, form the superparamagnetic hydrogel microrobots including a porous body and a plurality of burr members using Peters’ composition, and introduce the microrobots to a cell culture in order for a plurality of cells to be cultured in the structure of the microrobot so as to carry and deliver cells to desired sites.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (“Degradable Magnetic Composites for Minimally Invasive Interventions: Device Fabrication, Targeted Drug Delivery, and Cytotoxicity Tests”, Advanced Material, 2016, 28(3): 533-538 – of record) as applied to claim 17 above, and further in view of Rodriguez-Navarro et al. (US 2018/0153633).

With respect to claims 18-20, Peters as applied to claim 17 teaches forming superparamagnetic hydrogel microrobots (pg 534 co 1 li 7 and 12) with helical structures (Fig. 1), but does not specifically teach that the bodies include overlapped adjacent bodies which are mechanically engaged without direct material connection.
In the same field of endeavor, systems for moving and/or supporting an internal organ or other tissue, Rodriguez-Navarro teaches that a system for moving and/or supporting tissue may comprise a magnetic control component and a retractor having at least one magnetic portion (abstract), the retractor body may further comprise a plurality of retractor body elements arranged in series and a connecting element that connects at least a portion of the plurality of retractor body elements such that the retractor body may transition between the low-profile configuration and the expansive configuration (Pa [0006] and [0007]). Rodriguez-Navarro further teaches that a plurality of retractor body elements (302, 402) that may be directly connected to one another in series through joints (304, 404) or other connectors to form a series of retractor body elements (302, 402) such that the retractor body elements (302, 402) may be configured to transition between a first generally linear configuration and a second expansive coiled configuration (Pa [0076]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Peters with the teachings of Rodriguez-Navarro and form the microrobot comprising a plurality of body elements connected to one another in series through joints in order to allow the microrobot to transition between multiple configurations in the patient’s body.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742